CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Directors Xfone, Inc. Gentlemen: We consent to the inclusion of our Report of Independent Registered Public Accounting Firm dated March 28, 2007, with respect to the consolidated financial statements of Xfone, Inc. and subsidiaries as of and for the year ended December 31, 2006, in the filing of Post-Effective Amendment No.1 to Form SB-2, for Xfone, Inc. /s/ Stark Winter Schenkein & Co., LLP Stark Winter Schenkein & Co., LLP Denver, Colorado November 7, 2007
